Title: From Alexander Hamilton to Jonathan Dayton, [1 February 1794]
From: Hamilton, Alexander
To: Dayton, Jonathan



My Dear Dayton
[Philadelphia, February 1, 1794]

I want to have with you a free & confidential conversation on a point very important to us all. Will you do me the favour to take with me tomorrow a family Dinner at two oClock? Or if this is not convenient will you give me leave to call at your Lodgings tomorrow Evening six oClock?
Yrs. truly
A Hamilton
Saturday Feby 1. 1794

Mr. Dayton
